Citation Nr: 0920433	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  07-23 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for restrictive lung 
disease.  

2.  Entitlement to service connection for congestive heart 
failure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel






INTRODUCTION

The Veteran served on active duty from August 1956 to 
August 1958.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  In that rating decision, the RO denied 
service connection for restrictive lung disease and 
congestive heart failure.  The Veteran's disagreement with 
that decision led to this appeal.  


FINDINGS OF FACT

1.  There is no evidence of the presence of restrictive lung 
disease in service or for many years thereafter; the 
preponderance of the evidence is against finding that the 
Veteran's restrictive lung disease is related to service or 
any incident thereof, including exposure to ionizing 
radiation.  

2.  There is no evidence of the presence of congestive heart 
failure in service or for many years thereafter; the 
preponderance of the evidence is against finding that the 
Veteran's congestive heart failure is related to service or 
any incident thereof, including exposure to ionizing 
radiation; there is no evidence that the Veteran's congestive 
heart failure is related to a service-connected disability.  


CONCLUSIONS OF LAW

1.  Service connection for restrictive lung disease is not 
warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2008).  

2.  Service connection for congestive heart failure is not 
warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.311 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duty to notify and assist

Under 38 U.S.C.A. § 5103 (West 2002 & Supp. 2008) and 
38 C.F.R. § 3.159 (2008), VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  These notice 
requirements apply to all five elements of a service 
connection claim:  Veteran status; existence of a disability; 
a connection between the Veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Such notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits is issued by the agency of original 
jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

In this case, the Veteran filed his service connection claims 
in January 2001 and he indicated that he had been exposed to 
ionizing radiation in service.  In a letter dated in 
April 2001, the RO requested that the Veteran provide answers 
to a list of questions pertaining to radiation exposure, 
health history, and employment history.  

In addition, in another letter, also dated in April 2001, the 
RO explained to the Veteran that to establish entitlement to 
service-connected compensation benefits, the evidence must 
show three things, (1) an injury in service, a disease that 
began in or was made worse in service, or an event in service 
causing injury or disease; or, under certain circumstances 
evidence of certain condition subject to service connection 
on a presumptive basis; (2) a current physical or mental 
disability; and (3) a relationship between his current 
disability and an injury, disease, or event in service.  The 
RO explained that medical evidence or other evidence showing 
he has persistent or recurrent symptoms of disability would 
be reviewed to see if he had a current disability or symptoms 
of disability.  The RO also stated that a relationship 
between current disability and an injury, disease, or event 
in service was usually shown by medical records or medical 
opinions; the RO also explained that the relationship was 
presumed for veterans who have certain chronic diseases that 
become manifest within a specific period of time after 
discharge from service.  

In the second April 2001 letter, the RO outlined what 
evidence VA would obtain and what information and evidence 
the Veteran should provide.  The RO specifically stated that 
it would get any VA medical records and other medical records 
he identified and for which he provided release authorization 
and told him he could submit his own statements or statements 
from other people describing his disability symptoms.  

In addition, in a letter dated in May 2002, the RO explained 
to the Veteran that his claimed lung and heart diseases are 
not recognized by VA has associated with radiation exposure 
and told the Veteran he should submit a medical opinion 
linking any or all of these conditions to his radiation 
exposure.  Also, in a letter dated in September 2004, the RO 
again outlined what the evidence must show to support his 
service connection claims, what evidence he should submit, 
and what evidence VA would obtain.  The RO explained that the 
relationship between a current disability and an injury, 
disease, or event in service was usually shown by medical 
records or medical opinions but that under certain 
circumstances, this relationship was presumed for veterans 
who have certain chronic disease that become evident within a 
specific period after service and for veteran's who have 
certain diseases and were exposed to ionizing radiation in 
service.  

In view of the foregoing, the Board finds that the Veteran 
was effectively informed to submit all relevant evidence in 
his possession and that he received notice of the evidence 
needed to substantiate his service connection claims, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

In addition, in a letter to the Veteran dated in March 2006, 
the RO provided him with information about evidence needed to 
evaluate a disability and determine effective dates if VA 
found a disability to be service connected.  The RO described 
the kind of evidence considered in determining a disability 
rating and an effective date and provided examples of the 
evidence the Veteran should identify or provide with respect 
to disability ratings and effective dates.  

As to timing of notice, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that 
timing-of-notice errors can be "cured" by notification 
followed by readjudication.  Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II); see Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) ("The Federal 
Circuit specifically mentioned two remedial measures (1) The 
issuance of a fully compliant [section 5103(a)] notification, 
followed by (2) readjudication of the claim."); Pelegrini v. 
Principi, 18 Vet. App. 112, 122-24 (2004) ("proper 
subsequent VA process" can cure error in timing of notice).  

The most recent notice was given to the Veteran in 
March 2006.  Although this was after the initial adjudication 
of the claims on appeal, the RO thereafter readjudicated the 
service connection claims and issued a statement of the case 
in July 2007.   The United States Court of Appeals for 
Veterans Claims (Court) has held that a statement of the case 
that complies with applicable due process and notification 
requirements constitutes a readjudication decision.  Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III); see 
also Prickett v. Nicholson, 20 Vet. App. 370 (2006) (holding 
a statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the statement of the case 
complied with the applicable due process and notification 
requirements for a decision, it constitutes readjudication of 
the claims.  As a matter of law, the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  Mayfield III, 
citing Mayfield II, 444 F.3d at 1333-34.  

As to the duty to assist, the Veteran's service treatment 
records are in the file.  The Veteran has submitted medical 
records, and the RO has obtained medical records identified 
by the Veteran.  In addition, the Veteran has submitted a 
medical opinion from his private physician in support of his 
claims and in which the physician states he thinks it is very 
likely that the Veteran's restrictive lung disease is a 
result of his radiation exposure in service.  In conjunction 
with the claim for service connection for restrictive lung 
disease, the RO obtained a radiation dose estimate for the 
Veteran and followed regulatory procedures including 
submission of the claim to the VA Compensation and Pension 
Service Director.  The Compensation and Pension Service 
Director obtained a medical opinion from the VA Chief Public 
Health and Environmental Hazards Officer, and the Director of 
the Compensation and Pension Service thereafter provided the 
RO with an Advisory Opinion in June 2007.   

The Veteran has not identified any additional evidence or 
information that could be obtained to substantiate his 
service connection claims, and the Board is therefore 
satisfied that VA has fulfilled its duty to assist the 
Veteran in the development of his claims.  

The Board acknowledges that VA has not provided the Veteran a 
medical examination or obtained any medical opinion relative 
to his heart disability claim.  The Board finds in this case 
that neither a VA examination nor medical opinion is 
necessary to decide that claim.  There are two pivotal cases 
that address the need for a VA examination, Duenas v. 
Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  In McLendon, the United States Court 
of Appeals for Veterans Claims (Court) held that in 
disability compensation claims, the Secretary must provide a 
VA medical examination when there is:  (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  20 Vet. App. at 
81.  In Duenas, the Court held that a VA examination is 
necessary when the record:  (1) contains competent evidence 
that the Veteran has persistent or recurrent symptoms of the 
claimed disability and (2) indicates that those symptoms may 
be associated with the Veteran's active service.  

In this case, as will be discussed later, with respect to the 
claim for service connection for a congestive heart failure, 
there is no evidence of such in service or for years 
thereafter, nor is there any competent scientific or medical 
evidence that it is a radiogenic disease, that is, a disease 
that may be caused by exposure to ionizing radiation.  
Although the Veteran's physician has said he thinks the 
Veteran's restrictive lung disease exacerbates the Veteran's 
risk of heart failure, the decision below explains why the 
Veteran's lung disease does not warrant service connection.  
Under these circumstances, neither an examination nor medical 
opinion by VA concerning the congestive heart failure service 
connection claim is warranted.  

For the foregoing reasons, it is not prejudicial to the 
Veteran for the Board to proceed to a final decision in this 
appeal.  

Pertinent law and regulations

Service connection-in general

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Where certain chronic diseases, including arteriosclerosis, 
become manifest to a degree of 10 percent within one year 
from the date of separation from service, such disease shall 
be considered to have been incurred or aggravated by such 
service, notwithstanding there is no evidence of that disease 
during service.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).  Service connection may be 
granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).  

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service- connected disease or injury." 38 C.F.R. § 3.310(a). 
Also, any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of 
a service- connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  See 71 Fed. Reg. 52744-52747 (Sept. 7, 
2006) (codified at 38 C.F.R. § 3.310(b)); Libertine v. Brown, 
9 Vet. App. 521, 522 (1996); see also Reiber v. Brown, 7 Vet. 
App. 513, 515-16 (1995); Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service- 
connected disability.  See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.  

In order to prevail on direct service connection there must 
be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

As to secondary service connection, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus between the service-connected disability and the 
claimed disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).  

In general, in order to prevail on the merits on the issue of 
service connection, there must be medical evidence of current 
disability; medical, or in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Special considerations-exposure to ionizing radiation

Service connection for a condition that is claimed to be 
attributable to ionizing radiation exposure during service 
may be established in one of three different ways, which have 
been outlined by the Court.  See Davis v. Brown, 10 Vet. App. 
209, 211 (1997); Ruker v. Brown, 10 Vet. App. 67, 71 (1997).  

First, where it is contended that disease developed as a 
result of exposure to ionizing radiation during service, 
service incurrence may be presumed under 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d) for veterans who 
participated in defined radiation-risk activities and have 
certain diseases.  Second, service connection may be 
established under 38 C.F.R. § 3.303(d) with the assistance of 
the procedural advantages prescribed in 38 C.F.R. § 3.311 if 
certain conditions are met.  Third, direct service connection 
can be established under 38 C.F.R. § 3.303(d) by showing that 
the disease was incurred during or aggravated by service 
without regard to the statutory presumptions.  See Combee v. 
Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  

As it applies to 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d), the term "radiation-exposed veteran" means a 
veteran who participated in a "radiation-risk activity."  
38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The 
term "radiation-risk activity" means:  onsite participation 
in a test involving the atmospheric detonation of a nuclear 
device; the occupation of Hiroshima or Nagasaki, Japan, 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946; internment as a prisoner of war of Japan during 
World War II resulting in an opportunity for exposure to 
radiation comparable to those occupying Hiroshima or 
Nagasaki; certain service on the grounds of a gaseous 
diffusion plant in Paducah, Kentucky, Portsmouth, Ohio, or at 
area K25 at Oak Ridge, Tennessee; or certain service on 
Amchitka Island, Alaska.  See 38 U.S.C.A. § 1112(c)(3)(B); 
38 C.F.R. § 3.309(d)(3)(ii).  

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d) are:  leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the stomach, 
cancer of the small intestine, cancer of the pancreas, 
multiple myeloma, lymphomas (except Hodgkin's disease), 
cancer of the bile ducts, cancer of the gall bladder, primary 
liver cancer (except if cirrhosis or hepatitis B is 
indicated), cancer of the salivary gland, cancer of the 
urinary tract, bronchiolo-alveolar carcinoma, cancer of the 
bone, cancer of the brain, cancer of the colon, cancer of the 
lung, and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 
38 C.F.R. § 3.309(d)(2).  

As noted above, in radiation claims, the second approach is 
found in 38 C.F.R. § 3.311.  To consider a claim under 
§ 3.311, the evidence must show the following: (1) the 
Veteran was exposed to ionizing radiation in service; (2) he 
subsequently developed a radiogenic disease; and (3) such 
disease first became manifest within a period specified by 
the regulation.  38 C.F.R. § 3.311(b).  If any of the 
foregoing three requirements has not been met, service 
connection for a disease claimed as secondary to exposure to 
ionizing radiation cannot be granted under 38 C.F.R. § 3.311.  
38 C.F.R. § 3.311(b)(1)(iii).  For purposes of 38 C.F.R. 
§ 3.311, the term "radiogenic disease" means a disease that 
may be induced by ionizing radiation.  38 C.F.R. 
§ 3.311(b)(2).  

The regulation states that the term radiogenic disease shall 
include: (i) All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast 
cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; 
(vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach 
cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) 
Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary 
gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer.  38 C.F.R. § 3.311(b)(2).  

If a claim is based on a disease other than one listed in the 
previous paragraph, VA shall nevertheless consider the claim 
under 38 C.F.R. § 3.311, provided the claimant has cited or 
submitted competent scientific or medical evidence that the 
claimed condition is a radiogenic disease.  38 C.F.R. 
§ 3.311(b)(4).  

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or 
§ 3.309, and where it is contended that the disease is a 
result of ionizing radiation in service.  Dose data will be 
requested from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing and in claims 
based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  
38 C.F.R. § 3.311(a)(2).  In all other claims involving 
radiation exposure, the VA Under Secretary for Health will be 
responsible for preparation of a dose estimate, to the extent 
feasible, based on available methodologies.  Id.  

Finally, direct service connection can be established by 
"showing that the disease or malady was incurred during or 
aggravated by service," a task which "includes the 
difficult burden of tracing causation to a condition or event 
during service."  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "when the positive and 
negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable doubt' 
as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365. 

Analysis

The Veteran contends that his restrictive lung disease and 
congestive heart failure are due to his exposure to ionizing 
radiation in service during the Operation PLUMBBOB nuclear 
test series.  The record includes extensive medical evidence 
dating from 1996 showing he has been treated for respiratory 
and coronary problems.  In a letter dated in October 2007, 
the Veterans' private physician, Matthew J. Miller, M.D., who 
is an internist, stated that he had been the Veteran's 
physician for nearly nine years.  He stated that he was aware 
that the Veteran was exposed to radiation while serving in 
the marines in the 1950s.  Dr. Miller stated the Veteran has 
a history of restrictive lung disease, and the physician said 
he thinks it is very likely that the Veteran's restrictive 
lung disease is a result of his radiation exposure.  Dr. 
Miller said that the Veteran also has a history of heart 
failure and he thinks because of the Veteran's chronic lung 
problems, his risk of heart failure is exacerbated.  

Restrictive lung disease

The Veteran's service treatment records include no complaint 
or finding related to restrictive lung disease.  Post-service 
medical records dating from January 1996 show extensive 
evaluations pertaining to respiratory complaints, which 
eventually resulted in a diagnosis of restrictive lung 
disease with restrictive defect confirmed by pulmonary 
function tests and a CT (computed tomography) scan.  The 
Board notes there is no medical evidence that the Veteran has 
lung cancer.  Restrictive lung disease is not a disability to 
which the presumptive provisions of 38 U.S.C.A. § 1112(a) and 
38 C.F.R. § 3.309(a) apply.  

Although the Veteran contends his restrictive lung disease is 
due to exposure to ionizing radiation from his participation 
in Operation PLUMBBOB and the Defense Threat Nuclear Agency 
has confirmed the Veteran's presence there, restrictive lung 
disease is not a disease for which service connection may be 
granted on a presumptive basis under 38 U.S.C.A. § 1112(c) 
and 38 C.F.R. § 3.309(d).  See Rucker, 10 Vet. App. at 71.  

As noted above, in radiation claims, the second approach is 
found in 38 C.F.R. § 3.311.  To consider a claim under 
§ 3.311, the evidence must show the following: (1) the 
Veteran was exposed to ionizing radiation in service; (2) he 
subsequently developed a radiogenic disease; and (3) such 
disease first became manifest within a period specified by 
the regulation.  38 C.F.R. § 3.311(b).  If any of the 
foregoing three requirements has not been met, service 
connection for a disease claimed as secondary to exposure to 
ionizing radiation cannot be granted under 38 C.F.R. § 3.311.  
38 C.F.R. § 3.311(b)(1)(iii).  For purposes of 38 C.F.R. 
§ 3.311, the term "radiogenic disease" means a disease that 
may be induced by ionizing radiation.  38 C.F.R. 
§ 3.311(b)(2).  If a claim is based on a disease other than 
one of those listed in 38 C.F.R. § 3.311, VA shall 
nevertheless consider the claim under the provisions of the 
regulation provided that the claimant has cited or submitted 
competent scientific or medical evidence that the claimed 
condition is a radiogenic disease.  38 C.F.R. § 3.311(b)(4).  

Restrictive lung disease is not included on the list of 
radiogenic diseases at 38 C.F.R. § 3.311, but because the 
Veteran's submitted the opinion from his private physician, 
Dr. Miller, relating the Veteran's restrictive lung disease 
to in-service radiation exposure, this triggered additional 
development under the provisions of 38 C.F.R. § 3.311, 
including obtaining a radiation dose estimate and medical 
opinion.  

In a March 2007 report, DTRA provided a radiation dose 
estimate for the Veteran.  Enclosed with is report was a 
report outlining a scenario providing a description of the 
Veteran's participation in Operation PLUMBBOB based on 
available military records and the Veteran's recollections 
and statements.  The Veteran had reviewed the scenario 
description and indicated his acceptance of it.  DTRA 
provided a radiation dose estimate and described its 
methodology in detail.  It summarized the doses as follows:  
mean total external gamma dose 0.97 rem with upper bound dose 
of 2.9 rem; mean total external neutron does: 0.0 rem with 
upper bound neutron dose of 0.0rem; internal committed alpha 
dose to the lung 0.0021 rem with upper bound committed alpha 
dose to the lung of 0.021 rem; and internal beta plus gamma 
dose to the lung 0.032 rem with upper bound committed beta 
plus gamma dose to the lung of 0.32 rem.  

In a Radiation Review for the Veteran dated in June 2007, the 
VA Chief Public Health and Environmental Hazards Officer 
noted that DTRA had confirmed the Veteran was an atmospheric 
nuclear weapons test participant and had provided the above 
radiation dose estimates for the Veteran.  The Chief Public 
Heath and Environmental Hazards officer considered the 
Veteran's restrictive lung disease.  He pointed out that 
damage to the lungs other than neoplastic transformation, if 
caused by radiation, would be an example of a deterministic 
effect and that deterministic changes generally are 
considered to have a threshold.  Citing the Institute of 
Medicine Report, Adverse Reproductive Outcomes in Families of 
Atomic Veteran:  The Feasibility of Epidemiologic Studies, 
1995, pgs 23-24, he said the probability of causing ham in 
most healthy individuals at doses of less than 10 rem as a 
result of deterministic effects is close to zero.  He further 
noted that usually a threshold dose on the order of hundreds 
or thousands of rads must be exceeded for the deterministic 
effect to be expressed, and for this cited to Agency for 
Toxic Substances and Disease Registry (ATSDR) Toxicological 
Profile for Ionizing Radiation, 1999, pg. 83.  He further 
noted that the Nuclear Regulatory Commission annual 
occupational dose limit to any organ or tissues, other than 
the lens of the eye, is 50 rems.  The Chief Public Health and 
Environmental Hazards Officer said that in light of the 
above, it is his opinion that it is unlikely that the 
Veteran's restrictive lung disease can be attributed to 
exposure to ionizing radiation in service.  

This was followed by an Advisory Opinion-Radiation Review 
Under 38 C.F.R. § 3.311 dated in June 2007 from the VA 
Compensation and Pension Service Director.  In his review, 
the Director outlined the Veteran's participation in 
Operation PLUMBBOB, his age at the time of radiation 
exposure, his medical history regarding his restrictive lung 
disease, his age at diagnosis and the period between exposure 
and diagnosis as well as his employment and social history, 
including smoking history, which included one pack of 
cigarettes per week in service and none since them.  The 
Director also outlined the radiation dose estimates from 
DTRA, Dr. Miller's opinion, and the opinion from the Under 
Secretary for Health (the VA Chief Public Health and 
Environmental Hazards Officer).  Based on this evidence, the 
Director concluded there is no reasonable possibility that 
the Veteran's restrictive lung disease resulted from 
radiation exposure in service.  

The probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale" to support his or her opinion.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  In this case, Dr. 
Miller, who in his October 2005 letter stated he thought it 
very likely that the Veteran's restrictive lung disease is a 
result of his radiation exposure, did not provide any 
rationale for his opinion, nor did he indicate that he had 
before him any quantitative data regarding the radiation to 
which the Veteran was exposed during service.  The opinion 
from VA's Chief Public Health and Environmental Hazards 
officer in June 2007 considered the quantitative radiation 
dose estimates from DTRA along with the results of scientific 
studies regarding threshold radiation doses for deterministic 
changes applicable to the Veteran's case.  Reference was made 
to a specific publication, one dealing specifically with 
medical effects of radiation.  The physician considered the 
Veteran's medical history, the quantitative radiation dose 
estimates, and citing scientific literature opined that it 
was unlikely that the veteran's restrictive lung disease 
could be attributed to his exposure to ionizing radiation in 
service.  That opinion was based upon a far greater review of 
the relevant evidence in the file than was available to Dr. 
Miller, and the Board therefore finds it is of greater 
probative value when compared with the Dr. Miller's 
October 2005 opinion.  

The Board will now proceed to consider the claim on the basis 
of direct service connection.

As noted above, the Federal Circuit in Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994), determined that the regulations 
governing presumptive service connection for radiation 
exposure do not preclude a veteran from establishing service 
connection or proof of actual direct causation.  See Combee, 
34 F.3d at 1043.  The Veteran has advanced no specific 
contentions concerning service connection, aside from claimed 
radiation exposure, discussed above.

The medical evidence of record does not show the onset of the 
restrictive lung disease for many years following the 
Veteran's discharge from active service.  A lengthy period of 
absence of medical complaints for a condition can be 
considered as a factor in resolving a claim and weighs 
against a claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  None of the Veteran's private physicians, 
including Dr. Miller, nor VA's Undersecretary for Health 
addressed the question of direct service connection.  Their 
comments were restricted primarily to the Veteran's exposure 
to ionizing radiation in service.  Accordingly, the Board 
finds the record does not support a claim of direct service 
connection because there is no evidence of continuity of 
symptomatology during service or for years thereafter 
regarding the presence of restrictive lung disease.  The 
Veteran, as a lay person, is not qualified to opine on 
matters requiring medical knowledge, such as whether there is 
a causal relationship of any sort between any current 
restrictive lung disease, and his active service on any 
basis.  See Bostain v. West, 11 Vet. App. 124, 127 (1998); 
see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a lay 
person is generally not capable of opinion on matters 
requiring medical knowledge). 

To summarize, the Veteran's restrictive lung disease is not a 
disease for which service connection may be granted on a 
presumptive basis under 38 C.F.R. § 3.309(a) as a chronic 
disease, or under 38 C.F.R. § 3.309(d) based on participation 
in a radiation risk activity.  Further, the preponderance of 
the evidence is against the award of service connection for 
restrictive lung disease on a direct basis, with or without 
considering the provisions of 38 C.F.R. § 3.311 concerning 
development of claims base on exposure to ionizing radiation.  
Accordingly, service connection for restrictive lung disease 
is denied under any theory. 


Congestive heart failure

The Veteran is also seeking service connection for congestive 
heart failure, and he has contended it is due to exposure to 
ionizing radiation during Operation PLUMBBOB.  In addition, 
in his October 2005 letter, Dr. Miller stated that the 
Veteran's heart failure is exacerbated by his restrictive 
lung disease.  

The Veteran's service treatment records include no complaint, 
finding, or diagnosis related to congestive heart failure, 
and the earliest medical records pertaining to complaint or 
treatment of heart problems are dated in the 1990s.  Those 
records include discussions of congestive heart failure and 
arteriosclerotic heart disease.  

Congestive heart failure is not a disease a chronic disease 
for which service connection may be granted on a presumptive 
basis under 38 C.F.R. § 3.309(a), and although 
arteriosclerosis is such a disease, there is no indication 
that it was present within the first post-service year, which 
would be required for application of 38 C.F.R. § 3.309(a).  
Further, although the Veteran's participation in Operation 
PLUMBBOB qualifies as a radiation risk activity under 
38 C.F.R. § 3.309(d), congestive heart failure is not among 
the diseases for which service connection may be granted on a 
presumptive basis under that regulation.  Congestive heart 
failure is not on the list of diseases to which the 
provisions of 38 C.F.R. § 3.311 apply, nor has the Veteran 
submitted or identified any scientific or medical evidence 
that congestive heart failure is a radiogenic disease, that 
is, that it is a disease that may be induced by ionizing 
radiation.  The absence of evidence that congestive heart 
failure is a radiogenic disease precludes further 
consideration of the claim under the provisions of 38 C.F.R. 
§ 3.311.  See 38 C.F.R. § 3.311(b)(1).  

Again, the Federal Circuit in Combee determined that the 
regulations governing presumptive service connection do not 
preclude a claimant from establishing service connection with 
proof of actual direct causation.  See Combee, 34 F. 3d. at 
1043-44; see also 38 C.F.R. § 3.303(d).  Accordingly, the 
Board will proceed to evaluate the claim on the regulations 
governing service connection.  

As discussed above, in order to establish service connection 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) competent evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The Board has accepted that the Veteran has congestive heart 
failure, which means that element (1) has been met.  The 
Board's discussion will therefore focus on elements (2) and 
(3).  

With regard to in-service incurrence of congestive heart 
failure, the Board notes that there is no record of treatment 
for any heart condition during service or for years following 
service discharge.  The record does not show, nor does the 
Veteran contend, that he was diagnosed as having congestive 
heart failure earlier than the mid to late 1990s, decades 
after his separation from service in 1958.  For that reason, 
there is no evidence of in-service incurrence or disease to 
satisfy Hickson element (2).  

Element (2) may, however, be satisfied by a showing of in-
service injury, specifically in this case, exposure to 
ionizing radiation.  Although the record does establish that 
the Veteran was exposed to ionizing radiation in Operation 
PLUMBBOB, with respect to the remaining Hickson element, 
element (3), nexus, there is no indication of competent nexus 
evidence.  In this regard, none of the available evidence 
states or indicates that congestive heart failure may be 
related to exposure to ionizing radiation.  In none of the 
medical records, including the letter from Dr. Miller, is 
there any indication that a health care professional has 
opined that the Veteran's congestive heart failure is in any 
way related to service, including in-service radiation 
exposure.  

The sole opinion in support of the Veteran's claim consists 
of his own lay assertions that in-service radiation exposure 
caused his congestive heart failure.  The Board has no doubt 
that the Veteran is sincere in his belief that his congestive 
heart failure is are related to radiation exposure in 
service, but his belief cannot serve as competent evidence of 
a causal relationship between his congestive heart failure 
and service.  In this regard, the Board notes that the record 
does not show, nor does the Veteran contend, that he has 
specialized education, training, or experience that would 
qualify him to provide medical opinions.  It is now well 
established that a lay person such as the Veteran is not 
competent to opine on medical matters such as diagnoses or 
etiology of medical disorders, and this Veteran's opinion 
that congestive heart failure is due to radiation exposure in 
service is therefore entitled to no weight of probative 
value.  See, e.g., Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The Board also notes that a Veteran's assertions, no 
matter how sincere, are not probative of a medical nexus 
between the claimed disability and an in-service disease, 
injury, or event.  See Voerth v. West, 13 Vet. App. 118, 120 
(1999).  

Finally, the Board notes that in his October 2005 letter, Dr. 
Miller did relate the Veteran's congestive heart failure to 
his restrictive lung disease.  As to consideration of the 
congestive heart failure claim on a secondary basis, because 
service connection is not established for his restrictive 
lung disease, any claim of entitlement to service connection 
for congestive heart failure on a secondary basis, must fail 
as a matter of law.  See 38 C.F.R. § 3.310.  

In summary, the Board finds that congestive heart failure was 
not shown in service or for many years thereafter, and the 
evidence does not demonstrate that the Veteran's congestive 
heart failure is linked to any incident of service, including 
exposure to ionizing radiation.  The Board therefore 
concludes that the preponderance of the evidence is against 
the claim, and service connection for congestive heart 
failure is not warranted.  





	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for restrictive lung disease is denied.  

Service connection for congestive heart failure is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


